Exhibit 10.5

Form of

OFFICEMAX INCORPORATED

2010 Restricted Stock Unit Award Agreement – Time Based

Chief Executive Officer (U.S.)

This Restricted Stock Unit Award (the “Award”) is granted on November 8, 2010
(the “Award Date”) by OfficeMax Incorporated (“OfficeMax”) to Ravichandra
Saligram (“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and
Performance Plan, as may be amended from time to time (the “Plan”), and the
following terms and conditions of this agreement (the “Agreement”):

 

1. Terms and Conditions. The Award is subject to all the terms and conditions of
the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

 

2. Award. You are hereby awarded a grant of 125,000 Restricted Stock Units (your
“RSU Award”) at no cost to you, subject to the terms and conditions, including
adjustments, set forth in the Plan and this Agreement.

 

3. Vesting and General Timing of Payment. Subject to the provisions of this
Agreement and the Plan, your RSU Award will vest on a pro rata basis over a
three-year restriction period beginning as of the Award Date (the “Restriction
Period”), with one-third of your RSU Award vesting on the first, second, and
third anniversary of the Award Date (each a “Vesting Date”). Each vested
Restricted Stock Unit will be paid within 30 days following the applicable
Vesting Date; provided, however, to the extent you timely elect, in accordance
with procedures established by OfficeMax, to defer receipt of all or any portion
of your vested Restricted Stock Units to a date(s) beyond the applicable Vesting
Date, payment of such vested Restricted Stock Units shall be delayed until such
date(s), subject to any further delay in payment required under the Plan or
required to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and any regulations and other applicable authorities
promulgated thereunder (“Section 409A”), including, without limitation, the
six-month payment delay following your termination of employment in the event
you are a specified employee (as determined under Section 409A). Except as
otherwise specified in this Agreement, upon your voluntary or involuntary
termination of employment with OfficeMax for any reason during the Restriction
Period, all then-unvested Restricted Stock Units will be immediately forfeited
and canceled.

 

4. Termination of Employment During Restriction Period. Subject to paragraph 6,
if your employment with OfficeMax terminates at any time on or after the Award
Date and before November 8, 2013, your RSU Award will both vest and be payable
in accordance with this paragraph 4.

 

  a. Covered Terminations. If your termination of employment occurs before
November 8, 2013 and:

 

  i. you terminate employment as a result of your death or Disability, or

 

  ii. you are involuntarily terminated by OfficeMax without Cause or you
voluntarily terminate employment with OfficeMax for Good Reason,

then your RSU Award shall vest in full on your employment termination date.



--------------------------------------------------------------------------------

  b. Payment of Vested Amount. Any vested Restricted Stock Units pursuant to
this paragraph 4 shall be paid within 30 days following your termination of
employment with OfficeMax, subject to any deferral described in paragraph 3.

 

  c. Payment Upon Termination Due to Death. If your termination occurs as a
result of your death, payment with respect to your vested Restricted Stock Units
relating to your RSU Award shall be made only to your beneficiary, executor or
administrator of your estate or the person or persons to whom the rights to
payment of such Restricted Stock Units shall pass by will or the laws of descent
and distribution, as determined by OfficeMax in its sole and complete
discretion.

 

  d. Cause, Good Reason and Disability. For purposes of this Agreement, “Cause,”
“Good Reason” and “Disability” shall be defined in your Employment Agreement
with OfficeMax, dated October     , 2010.

 

5. Share Payment. Vested Restricted Stock Units relating to your RSU Award will
be paid to you in whole shares of Stock. Partial shares, if any, will be paid in
cash.

 

6. Change in Control. In the event of a Change in Control prior to November 8,
2013, the continuing entity may either continue this Award or replace this Award
with an award of at least equal value with terms and conditions not less
favorable than the terms and conditions provided in this Agreement, in which
case the new award will vest according to the terms of the applicable award
agreement. Notwithstanding any provisions of this Agreement or the Plan to the
contrary, if the continuing entity does not so continue or replace this Award,
or if you experience a “qualifying termination,” all restrictions described in
this Agreement will lapse with respect to all unvested Restricted Stock Units
relating to your RSU Award at the time of the Change in Control or your
qualifying termination (as applicable), all such Restricted Stock Units will
vest immediately, and payment of your RSU Award (or any unpaid portion thereof)
shall be made on the first to occur of (a) a Change in Control that constitutes
a “change in the ownership” or a “change in the effective control” or a “change
in the ownership of a substantial portion of a corporation’s assets” within the
meaning of Section 409A, (b) your “separation from service” within the meaning
of Section 409A or (c) if you have made a deferral election pursuant to
paragraph 3 with respect to any Restricted Stock Units, the date specified in
your deferral election; provided, that paragraph 4(a) shall still apply with
respect to death and Disability. “Change in Control” shall mean a “change in
control of the Company” as defined in the change in control letter agreement
between you and OfficeMax dated November 8, 2010, and “qualifying termination”
shall have the meaning given to such term in such agreement.

 

7. RESERVED.

 

8. Nontransferability. The Restricted Stock Units awarded pursuant to this
Agreement cannot be sold, assigned, pledged, hypothecated, transferred, or
otherwise encumbered prior to vesting. Any attempt to transfer your rights in
the awarded Restricted Stock Units prior to vesting will result in the immediate
forfeiture and cancellation of such units. Subject to the approval of OfficeMax
in its sole and complete discretion, Restricted Stock Units awarded pursuant to
this Agreement may be transferable to members of your immediate family and to
one or more trusts for the benefit of such family members, partnerships in which
such family members are the only partners, or corporations in which such family
members are the only stockholders.

 

9. Stockholder Rights. You will not receive dividends or dividend units on the
Restricted Stock Units awarded pursuant to this Agreement. With respect to the
Restricted Stock Units awarded hereunder, you are not a shareholder and do not
have any voting rights until such units vest and shares are recorded as issued
on OfficeMax’s official stockholder records.

 

2 of 4



--------------------------------------------------------------------------------

10. Tax Withholding. The amount of shares of Stock to be paid to you will be
reduced by that number of shares of Stock having a Fair Market Value equal to
the required minimum federal and state withholding amounts triggered by the
vesting of your Restricted Stock Units. To the extent a fractional share of
Stock is needed to satisfy such tax withholding, the number of shares of Stock
withheld will be rounded up to the next whole number. Alternatively, you may
elect within 60 calendar days from the Award Date to satisfy such withholding
requirements in cash.

 

11. Non-Solicitation and Non-Compete. To the maximum extent allowable under
applicable state law, for the period beginning on the Award Date and ending 12
months following your termination of employment with OfficeMax, whether such
termination is voluntary or involuntary (or for a period of 12 months after a
final judgment or injunction enforcing this covenant), you agree not to,
directly as an employee or indirectly as a consultant or contractor, without the
prior written consent of OfficeMax, be employed in North America in the same or
similar capacity as you were employed by OfficeMax immediately prior to
termination of employment, by another business entity or person for whom greater
than 35% of its North American revenues are comprised of the direct sale or
distribution of office supplies, office furniture, technology-related office
products or computer consumables actually sold by OfficeMax, print and document
services, or related office products or services (a “Competitor”). The parties
agree that the term Competitor shall not include any business entity or person
principally engaged in the manufacture and distribution of computer hardware,
software or peripherals. In agreeing to this restriction, you specifically
acknowledge the substantial value to OfficeMax of its confidential information
and your intimate knowledge of OfficeMax’s business and agree that such
constitutes goodwill and a protectable interest of OfficeMax.

In addition to the foregoing and not in limitation thereof, for all periods
beginning upon the Award Date and ending 12 months after your termination of
employment with OfficeMax for whatever reason, you agree that you shall not
directly or indirectly, for your benefit or on behalf of any other party (other
than OfficeMax):

 

  (a) solicit or attempt to solicit any customer of OfficeMax for the purpose of
selling, distributing, purchasing or obtaining office supplies, office
furniture, technology-related office products or computer consumables actually
sold by OfficeMax, print and document services, or related office products or
services. For purposes hereof, a customer of OfficeMax shall mean any person or
business to whom OfficeMax sold or distributed greater than $50,000 of office
supplies, office furniture, technology-related office products or computer
consumables, print and document services, or related office products and
services during the last 12 months you were employed by OfficeMax,

 

  (b) solicit or discuss potential employment opportunities with any employee of
OfficeMax (other than for opportunities with OfficeMax) or induce or attempt to
induce any employee of OfficeMax to leave the employ of OfficeMax, or in any way
interfere with the relationship between OfficeMax and any employee thereof
without the prior express written consent of OfficeMax,

 

  (c) offer, hire or cause to be offered or hired any person who was employed by
OfficeMax at any time during the 12 months prior to the termination of your
employment with OfficeMax, or

 

  (d) induce or attempt to induce any supplier, or other business relation of
OfficeMax to cease doing business with OfficeMax or in any way interfere with
the relationship between any such supplier or business relation and OfficeMax
(including without limitation making any negative statements or communications
about OfficeMax).

 

12.

Severability. In case any one or more of the terms contained in paragraph 11
shall for any reason become invalid, illegal, or unenforceable, such invalidity,
illegality, or unenforceability shall not affect any other terms herein, but
such terms shall be deemed deleted and such deletion shall not affect the
validity of the other terms of this Agreement. In addition, if any one or more
of the terms contained in paragraph 11 shall for any reason be held by a court
of competent jurisdiction

 

3 of 4



--------------------------------------------------------------------------------

 

to be excessively broad or unreasonable with regard to duration, scope, or area,
the terms shall be construed in a manner to enable it to be enforced to the
maximum extent permitted by applicable law, and any such court shall have the
power to modify such term.

 

13. Enforcement. You understand that the breach of this Agreement will cause
immediate, irreparable, and immeasurable injury to OfficeMax, and therefore
agree that in addition to any other rights OfficeMax has in order to enforce
this Agreement, OfficeMax shall be entitled to injunctive relief without bond or
other security by any competent court to enjoin and restrain the breach of this
Agreement.

 

14. Use of Personal Data. By executing this Agreement, you hereby agree freely,
and with your full knowledge and consent, to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as your name,
salary, nationality, job title, position evaluation rating along with details of
all past awards and current awards outstanding under the Plan (collectively, the
“Data”), for the purpose of managing and administering the Plan. You further
acknowledge and agree that OfficeMax and/or any of its Affiliates may make Use
of the Data amongst themselves and/or any other third parties assisting
OfficeMax in the administration and management of the Plan (collectively, the
“Data Recipients”). In keeping therewith, you hereby further authorize any Data
Recipient, including Data Recipients located in foreign jurisdictions, to
continue to make Use of the Data, in electronic or other form, for the purposes
of administering and managing the Plan, including without limitation, any
necessary Use of such Data as may be required for the subsequent holding of
shares on your behalf by a broker or other third party with whom you may elect
to deposit any shares acquired through the Plan.

OfficeMax shall, at all times, take all commercially reasonable efforts to
ensure that appropriate safety measures shall be in place to ensure the
confidentiality of the Data, and that no Use will be made of the Data for any
purpose other than the administration and management of the Plan. You may, at
any time, review your Data and request necessary amendments to such Data. You
may withdraw your consent to Use of the Data herein by notifying OfficeMax in
writing at the address specified in paragraph 15; however by withdrawing your
consent to use Data, you may affect your eligibility to participate in the Plan.

By executing this Agreement you hereby release and forever discharge OfficeMax
from any and all claims, demands, actions, causes of action, damages,
liabilities, costs, losses and expenses arising out of, or in connection with,
the Use of the Data including, without limitation, any and all claims for
invasion of privacy, defamation and any other personal, moral and/or property
rights.

 

15. Acceptance of Terms and Conditions. You must sign this Agreement and return
it to OfficeMax’s Compensation Department on or before <<insert award date>>, or
the Award will be forfeited. Return your executed Agreement to: Latrice Greyer
by mail at OfficeMax, 263 Shuman Boulevard (5E217), Naperville, Illinois 60563
or by fax at 1-630-647-3722.

 

OfficeMax Incorporated    Awardee: Ravichandra Saligram (Pers ID) By:  

 

   Signature:  

 

  <<insert name>>        <<insert title>>           Date:  

 

 

4 of 4